Amelia




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 23, 2015

                                      No. 04-15-00048-CV

                         Buddy CASTEEL and Jaret Brandon Casteel,
                                     Appellants

                                                v.

                                      Amelia STAYTON,
                                          Appellee

                          From the County Court, Real County, Texas
                                Trial Court No. 2014-0138-CC
                              Garry A. Merritt, Judge Presiding


                                         ORDER
        On February 15, 2015, the trial court granted, on its own motion, a new trial in the above
styled and numbered cause. For this reason, it is ORDERED appellant, within fifteen days from
the date of this order, withdraw the appeal or show cause in writing why this appeal should not
be dismissed on this Court’s own motion. TEX. R. APP. P. 42.3. All appellate deadlines are
suspended until this time.


                                                     _________________________________
                                                     Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of February, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court